Exhibit 10(c)29 Georgia Power Company has requested confidential treatment for certain portions of this document pursuant to an application for confidential treatment sent to the Securities and Exchange Commission. Georgia Power Company has omitted such portions from this filing and filed them separately with the Securities and Exchange Commission. Such omissions are designated as "[***]." AMENDMENT NO. 1 TO ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT BETWEEN GEORGIA POWER COMPANY, FOR ITSELF AND AS AGENT FOR OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA AND THE CITY OF DALTON, GEORGIA, ACTING BY AND THROUGH ITS BOARD OF WATER, LIGHT AND SINKING FUND COMMISSIONERS, AS OWNERS AND A CONSORTIUM CONSISTING OF WESTINGHOUSE ELECTRIC COMPANY LLC AND STONE & WEBSTER, INC., AS CONTRACTOR FOR UNITS 3 & 4 AT THE VOGTLE ELECTRIC GENERATING PLANT SITE IN WAYNESBORO, GEORGIA DATED AS OF APRIL 8, 2008 AMENDMENT NO. 1 TO ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT This AMENDMENT NO. 1 TO THE ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT, dated April 8, 2008 (the “Agreement”) by and between GEORGIA POWER COMPANY, a Georgia corporation (“GPC”), acting for itself and as agent for OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), an electric membership corporation formed under the laws of the State of Georgia, MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, a public body corporate and politic and an instrumentality of the State of Georgia, and THE CITY OF DALTON, GEORGIA, an incorporated municipality in the State of Georgia acting by and through its Board of Water, Light and Sinking Fund Commissioners (hereinafter referred to collectively as “Owners”), and a consortium consisting of WESTINGHOUSE ELECTRIC COMPANY LLC, a Delaware limited liability company having a place of business in Monroeville, Pennsylvania (“Westinghouse”), and STONE & WEBSTER, INC. a Louisiana corporation having a place of business in Charlotte, North Carolina (“Stone & Webster”) (hereinafter referred to collectively as “Contractor”), is entered into as of the 11th day of December 2009. RECITALS WHEREAS, Owners and Contractor entered into the Agreement, as of April 8, 2008 to provide for, among other things, the design, engineering, procurement, installation, construction and technical support of start-up and testing of equipment, materials and structures comprising the Facility; WHEREAS, the original Agreement incorporated, as Exhibit F, Milestone Payment Schedules for Vogtle Units 3 and 4; WHEREAS, the Parties now desire to amend the Exhibit F Milestone Payment Schedules, for the purposes of accuracy andto align the Milestone Payment Schedules with the baseline Project Schedule; WHEREAS, the Parties agree that this Amendment No. 1 is a no cost change to the EPC Contract Price. AGREEMENT NOW, THEREFORE, in consideration of the recitals, the mutual promises herein and other good and valuable consideration, the receipt and sufficiency of which the Parties acknowledge, the Parties, intending to be legally bound, stipulate and agree as follows: 1. Contractor hereby agrees and represents that this Amendment shall not cause, directly or indirectly, any delay in the Project Schedule, increase in the Contract Price (including escalation) or other cost or expense to Owners, nor otherwise adversely impact Owners’ rights or obligations under the Agreement, and that, to the extent Owners’ rights or obligations are adversely impacted as a result of this Amendment, Contractor shall reimburse Owners for any adverse impacts incurred by Owners which, but for this Amendment, Owners would not have incurred. 2 2. Revise Exhibit F,“Payment Schedules,” Table F.2,[***] Price Payments, Section F.2.1, [***] Milestone Base Payments, and F.2.3, [***] Milestone Payments, as follows: a.
